   Case 3:20-cv-00098-REP Document 207 Filed 04/24/20 Page 1 of 5 PageID# 4387



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


 STEVES AND SONS, INC.,                             )
                                                    )
                        Plaintiff,                  )
                                                    )
        v.                                          )          Civil Action No. 3:20-CV-00098-REP
                                                    )
 JELD-WEN, INC.,                                    )
                                                    )
                        Defendant.                  )
                                                    )


   JELD-WEN’S MEMORANDUM IN SUPPORT OF MOTION TO FILE UNDER SEAL

       JELD-WEN, Inc. (“JELD-WEN”), pursuant to Rule 5 of the Local Civil Rules, respectfully

moves the Court for an order sealing its Reply In Support of Its Motion to Dismiss (“Reply”). In

support of this motion, JELD-WEN states:

       Local Rule 5(c), Section 1 – Non-confidential description of the material filed under seal

       The Reply discloses the identities of some of Steves’ door customers. This information

constitutes commercially sensitive confidential or trade secret information that, if disclosed to the

public, would cause competitive harm as described in the Protective Order and breach the terms of the

Supply Agreement.

       Local Rule 5(c), Sections 2 and 3 – A statement why sealing is necessary, references to
       governing case law, analysis of the appropriate standard, and a description of how the
       standard has been satisfied

       Sealing the referenced document is necessary because the document is designated Highly

Confidential per the Stipulated Protective Order. Sealing of information about Steves’ customers is

required because the information is commercially sensitive. No other procedure will suffice, because

once this information is made public it cannot be retracted.
   Case 3:20-cv-00098-REP Document 207 Filed 04/24/20 Page 2 of 5 PageID# 4388



       Documents should be sealed when a party’s interest in keeping the information contained

therein confidential outweighs the right of public access to judicial documents. See, e.g., Stone v.

Univ. of Maryland Med. Sys. Corp., 855 F.2d 178 (4th Cir. 1988); Ashcraft v. Conoco, Inc., 218 F.3d

288, 302 (4th Cir. 2000). The United States Court of Appeals for the Fourth Circuit has directed that

district courts should consider the following factors when determining whether to exercise their

discretion to seal documents: (1) “whether the records are sought for improper purposes, such as

promoting public scandals or unfairly gaining a business advantage;” (2) “whether release would

enhance the public’s understanding of an important historical event; and” (3) “whether the public has

already had access to the information contained in the records.” Va. Dept. of State Police v. Wash.

Post, 386 F.3d 567, 575 (4th Cir. 2004).

       Here, there could be an “unfair business advantage” gained by any party who had access to

Steves’ or JELD-WEN’s trade secret and confidential information. The public has never had access

to the information at issue and it is routinely kept in confidence in the course of business. These are

appropriate grounds for sealing.




                                                  2
   Case 3:20-cv-00098-REP Document 207 Filed 04/24/20 Page 3 of 5 PageID# 4389



       Local Rule 5(c), Section 4 – Statement as to the period of time the party seeks to have the
       matter maintained under seal

       JELD-WEN requests that the documents designated as “Highly Confidential” and discussions

thereof be filed under seal, pursuant to the Stipulated Protective Order (ECF No. 25), entered February

20, 2020.

       JELD-WEN believes that the trade secret and confidential information should remain

permanently sealed in the absence of a ruling that the information is not confidential.

       JELD-WEN’s grounds for requesting that its disclosures about Steves’ door customers be filed

under seal are that the information is highly confidential and commercially sensitive information to

which the public has not had access and that Steves or JELD-WEN would be harmed if the public did

have access to such information.

       The documents sought to be filed under seal are being filed electronically with the Court

contemporaneously, as required by Local Civil Rule 5.



       Dated: April 24, 2020                           Respectfully submitted,


                                                       JELD-WEN, Inc.

                                                       By counsel
                                                       /s/ Brian C. Riopelle
                                                       Brian C. Riopelle (VSB #36454)
                                                       Gregory J. DuBoff (VSB # 82062)
                                                       McGuireWoods LLP
                                                       Gateway Plaza
                                                       800 East Canal Street
                                                       Richmond, VA 23219
                                                       (804) 775-1084 – Tel.
                                                       (804) 698-2150 – Fax
                                                       briopelle@mcguirewoods.com
                                                       gduboff@mcguirewoods.com

                                                       Attorneys for Defendant



                                                   3
Case 3:20-cv-00098-REP Document 207 Filed 04/24/20 Page 4 of 5 PageID# 4390



                                      CERTIFICATE OF SERVICE

       I hereby certify that on the April 24, 2020 the following counsel of record have been served

using the CM/ECF system, which will then send a notification of such filing (NEF) to the

registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
Case 3:20-cv-00098-REP Document 207 Filed 04/24/20 Page 5 of 5 PageID# 4391



     Munger, Tolles & Olson LLP
     560 Mission Street, 27th Floor
     San Francisco, CA 94105
     (415) 512-4000 – Tel.
     (415) 512-4077 – Fax
     kyle.mach@mto.com
     emily.curran-huberty@mto.com

     Attorneys for Plaintiff

     Marvin G. Pipkin
     Kortney Kloppe-Orton
     Pipkin Law
     10001 Reunion Place, Suite 6400
     San Antonio, TX 78216
     (210) 731-6495 – Tel.
     (210) 293-2139 – Fax

     Of Counsel


                                           /s/ Brian C. Riopelle
                                           Brian C. Riopelle (VSB #36454)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, VA 23219
                                           (804) 775-1084 – Tel.
                                           (804) 698-2150 – Fax
                                           briopelle@mcguirewoods.com

                                           Attorney for Defendant




                                       2
